Dismiss and Opinion Filed August 26, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00227-CR
                               No. 05-22-00228-CR
              RUBEN ARTURO LARAALVARADO, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

              On Appeal from the 291st Judicial District Court
                           Dallas County, Texas
             Trial Court Cause Nos. F20-61117-U & F20-61118-U

                        MEMORANDUM OPINION
                   Before Justices Myers, Carlyle, and Goldstein
                            Opinion by Justice Myers
      Ruben Arturo Laraalvarado appeals his convictions for intoxication

manslaughter and failure to stop and render aid. His appointed counsel filed a motion

for new trial in each case. On May 20, 2022, the trial court adopted appellant’s

proposed findings of fact and granted his motions for new trial. The State filed

notices of appeal, seeking to challenge the trial court’s order. Those appeals were

assigned cause numbers 05-22-00592-CR and 05-22-00593-CR and are styled The

State of Texas v. Ruben Arturo Laraalvarado.
      On August 1, 2022, we asked the parties in these appeals how the Court had

jurisdiction in light of the trial court’s order granting appellant’s motions for new

trial. See TEX. R. APP. P. 21.9. Neither party responded.

      Rule 21.9 provides, “Granting a motion for new trial restores the case to its

position before the former trial, including, at any party’s option, arraignment or

pretrial proceedings initiated by that party.” TEX. R. APP. P. 21.9. The rule recognizes

that a new trial restores the case not merely to the beginning of trial, but much earlier,

to the beginning stages of the prosecution. Id. Following the grant of the motions

for new trial, there are no judgments of conviction or other appealable orders left in

the cases. It follows that appellant’s notices of appeal from the previous judgments

of conviction are no longer effective. Under these circumstances, we conclude we

have no jurisdiction to consider these appeals. See Wright v. State, 969 S.W.2d 588,

589 (Tex. App.—Dallas 1998, no pet.); Waller v. State, 931 S.W.2d 640, 643–44

(Tex. App.—Dallas 1996, no pet.).

      We dismiss these appeals.




220227f.u05                                  /Lana Myers//
220228f.u05                                  LANA MYERS
Do Not Publish                               JUSTICE
TEX. R. APP. P. 47.2(b)




                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RUBEN ARTURO                                 On Appeal from the 291st Judicial
LARAALVARADO, Appellant                      District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-61117-U.
No. 05-22-00227-CR         V.                Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 26th day of August, 2022.




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

RUBEN ARTURO LARA-                           On Appeal from the 291st Judicial
ALVARADO, Appellant                          District Court, Dallas County, Texas
                                             Trial Court Cause No. F20-61118-U.
No. 05-22-00228-CR         V.                Opinion delivered by Justice Myers.
                                             Justices Carlyle and Goldstein
THE STATE OF TEXAS, Appellee                 participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 26th day of August, 2022.




                                       –4–